Citation Nr: 0703113	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disabilities claimed as due to VA medical 
treatment in 1994 and 1995 for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  The veteran has 
submitted a new May 2005 private physician's opinion.  The 
veteran did not submit a waiver of initial RO review with 
this evidence.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  Thus, 
while on remand, the RO must review this evidence and, if the 
claim remains denied, include such evidence in a supplemental 
statement of the case.  Id.  

Additionally, the claim must be remanded for failure to 
comply with the January 2004 Board remand instructions.  The 
January 2004 Board remand instructed the RO to obtain all 
treatment records dating between September 1994 and May 1995.  
The evidence of record indicates only "VA treatment records 
for "a foot disorder" were requested for those dates, 
however.  VA treatment records dated in October 1994 and 
February 1995 were received from this request.  It is evident 
from the record that the veteran additionally had VA 
treatment in April and May 1995, however.  Consequently, it 
is unclear whether all treatment records dating between 
September 1994 and May 1995 have been associated with the 
claims file.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Consequently, this claim must be 
remanded for compliance with the January 2004 remand 
instruction.  

After the adjudication is complete, if new records are 
associated with the claims file, the claims folder should be 
sent to the March 2004 examiner for an addendum based on a 
review of the new records.

Accordingly, the case is REMANDED for the following action:

1. The RO should request copies of all VA 
treatment records, including from the 
Birmingham, Huntsville, and Danville VA 
treatment centers, dating between 
September 1994 and May 1995.  

2.  If new VA treatment records dating 
between September 1994 and May 1995 are 
obtained, the claims file should then be 
sent to the examiner who conducted the 
March 2004 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  In an addendum, the reviewer 
should provide an opinion as to whether 
the veteran has additional disabilities, 
and, if so, whether those disabilities 
were proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in providing 
treatment, or by an event not reasonably 
foreseeable during the VA treatment.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



